Recognizing the importance of the holding made in this case and the application it will have on judicial tenure, it is unfortunate that there must be division among the court as to so vital a question; and therefore my reluctance to dissent is overcome only by an unyielding conviction that the case is being erroneously decided. It seems to me that the terms of the pertinent constitutional provision are so perfectly plain and clear that no interpretation is needed to ascertain their meaning or application. When this is true, this court has no right, merely because all possible contingencies may not have been adequately provided for in the constitution, to enlarge upon and add to the scope of that which is so plain and clear. It seems to me that there was a manifest purpose that there should be no overnight elections in such an emergency. The thirty-day provision was obviously designed with that policy in view. It is not half so violent to say that the "unexpired term" in the circumstances of this case extends over into a new term as it is to make a complete departure from the plain language used in the constitution; nor is there justification for such departure in the belief that existing provisions of the organic law have been found to be inadequate. I must therefore dissent from the holding as made.